Citation Nr: 0528495	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  99-23 060	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a Substantive Appeal to a March 1999 rating 
decision, which denied entitlement to compensation under 38 
U.S.C.A. § 1151 (West 2002) for a dental disability 
purportedly caused by Veterans' Administration provided 
treatment, was timely filed.

2.  Entitlement to a compensable rating for psoriatic 
arthritis of the left thumb prior to August 26, 2002.

3.  Entitlement to a compensable rating for psoriatic 
arthritis of the left thumb since August 26, 2002.

4.  Entitlement to an increased rating for plantar fasciitis 
of the right foot, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1991.  The veteran also had a subsequent period of 
unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a compensable rating for 
psoriatic arthritis of the left thumb, and ratings in excess 
of 10 percent for patellofemoral syndrome of the right and 
left knee.  The January 1999 rating decision also granted a 
10 percent rating for plantar fasciitis of the right foot.  

In March 2001, the Board remanded the veteran's appeal for 
further evidentiary development.  Later in March 2001, the 
veteran notified VA that he had moved to New York and his 
claims files were transferred to the RO in Buffalo, New York.  

This matter also comes before the Board from a June 2002 
action that notified the veteran that he had failed to 
perfect an appeal to a March 1999 rating decision that denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
dental disability purportedly caused by Veterans' 
Administration provided treatment.

In testimony before the undersigned at a April 2000 hearing, 
the veteran withdrew claims of entitlement to service 
connection for sinusitis and rhinitis, as well as entitlement 
to an increased rating for psoriasis.  As such, those issues 
are not before the Board.  38 C.F.R. § 20.204(b) (2004) (a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision).  

While the March 2001 Board remand listed entitlement to 
service connection for a hallux valgus deformity and plantar 
fasciitis of the left foot as one of the issues on appeal, 
the RO granted this claim in a December 2002 rating decision.  
Therefore, this issue is also no longer in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).  

Regarding entitlement to a compensable rating for psoriatic 
arthritis of the left thumb, a July 2004 rating decision 
recharacterized the veteran's service connected psoriatic 
arthritis of the left thumb as psoriatic arthritis of the 
left wrist and hand and granted a single combined 10 percent 
rating.  For reasons that will be more fully discussed in the 
decision below, the Board finds that it was improper for the 
RO to recharacterize and rate the veteran's left thumb, 
wrist, and hand disabilities as one disability.  Therefore, 
VA must restore the separate noncompensable rating for 
psoriatic arthritis of the left thumb.  The issue of 
entitlement to an increased rating for psoriatic arthritis of 
the left wrist and hand currently evaluated as 10 percent 
disabling, is referred to the RO for appropriate action.

Accordingly, the only issues before the Board are as stated 
on the cover page of this decision.

In April 2000 and May 2005, the veteran testified at a 
hearing before the undersigned.  

Finally, a review of the claims file shows that the veteran 
at the May 2005 hearing, as well as at other times in the 
record, raised claims of entitlement to service connection 
for psoriatic arthritis of the neck, back, shoulders, and 
feet; and entitlement to service connection for an immune 
deficiency, a sleep disorder, bilateral ankle equinus, an 
anterior leg compartment syndrome, depression, and a 
gastrointestinal disorder, including secondary to already 
service connected disabilities.  Further, he has raised a new 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a dental disorder purportedly due to VA medical 
care.  These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action. 

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  In March 1999, the Cleveland, Ohio, RO denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for a dental 
disability purportedly caused by Veterans Administration 
provided treatment.  Later in March 1999, notice was sent to 
the veteran.

2.  In November 1999, a Notice of Disagreement with the March 
1999 rating decision was received from the veteran.

3.  In March 2002, a Statement of the Case that addressed the 
March 1999 rating decision was mailed by the Buffalo, New 
York, RO to the veteran.

4.  A timely Substantive Appeal was not received by VA to the 
March 1999 decision of the Cleveland, Ohio, RO that denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
dental disability purportedly caused by Veterans 
Administration provided treatment.

5.  In a June 2002 decision, the Buffalo, New York, RO found 
that a Substantive Appeal to a March 1999 rating decision was 
not timely filed.  

6.  Prior to August 26, 2002, ankylosis of the left thumb was 
not clinically demonstrated. 

7.  Plantar fasciitis of the right foot is not manifested by 
adverse symptomatology that equates to a moderately severe 
foot injury.

8.  Patellofemoral syndrome of the right knee is not 
manifested by evidence of either moderate instability, or 
evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees.

9.  Patellofemoral syndrome of the left knee is not 
manifested by evidence of either moderate instability, or 
evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees.


CONCLUSIONS OF LAW

1.  As the veteran did not file a Substantive Appeal to the 
March 1999 rating decision within 60 days of VA's mailing a 
March 2002 Statement of the Case, the Board lacks 
jurisdiction to review the March 1999 rating decision which 
denied compensation pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (2004).

2.  The veteran does not meet the criteria for a compensable 
rating for psoriatic arthritis of the left thumb prior to 
August 26, 2002. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5009  (2004).

3.  The veteran does not meet the criteria for an increased 
rating for plantar fasciitis of the right foot.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2004).

4.  The veteran does not meet the criteria for an increased 
rating for patellofemoral syndrome of the right knee.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2004).

5.  The veteran does not meet the criteria for an increased 
rating for patellofemoral syndrome of the left knee.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The 38 U.S.C.A. § 1151 Claim

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the Statement 
of the Case (SOC) to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed.Reg. 15567 (1997).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the veteran did not timely file a 
Substantive Appeal, he was not granted an extension of time 
to file a Substantive Appeal, and no additional pertinent 
evidence was received during the time allowed for perfecting 
an appeal which would extend the time for filing.  
Specifically, a March 1999 rating decision denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for a dental 
disability purportedly caused by VA treatment.  Later in 
March 1999, notice was sent to the veteran.  In November 
1999, the veteran filed a timely Notice of Disagreement.   In 
April 2000, the veteran presented testimony on this issue.  
On March 4, 2002, the Buffalo, New York, RO issued a SOC.  
Thereafter, the veteran filed no document with VA that could 
act as a timely Substantive Appeal.  38 C.F.R. §§ 20.302(c), 
20.305.  

While the veteran filed a statement in support of claim on 
May 21, 2002, this document cannot act as a timely 
Substantive Appeal because it was received by the RO after 
the time to file a Substantive Appeal had run.  38 C.F.R. 
§§ 20.200, 20.302(b).  In a June 2002 decision, the Buffalo, 
New York, RO adjudicated this timeliness question.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, since a timely Substantive Appeal was not filed 
by the veteran with regard to the March 1999 rating decision, 
the Board finds that there is no jurisdictionally viable 
appeal pending before it as regarding that claim.  Roy; 
Barnett v. Brown, 83 F.3d 1380, 1388 (Fed. Cir. 1996) (It is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised sua sponte by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated).  Therefore, the veteran's appeal must be 
dismissed.

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as this 
claim is denied as a matter of law, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the Board may adjudicate the 
claim regardless whether he was provided adequate notice and 
assistance as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Accordingly, further discussion of the VCAA is not 
warranted.

The VCAA and the Increased Rating Claims

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

As to the increased rating claims, the Board finds that there 
is no issue as to providing an appropriate application form 
or completeness of the application.  The written notice 
provided in the January 1999 and July 2004 rating decisions, 
the September 1999 statement of the case, the November 1999, 
December 2002, and July 2004 supplemental statements of the 
case, in August 2001, November 2001, and February 2002 VA 
correspondence, and in the March 2001 Board remand fulfills 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  The Board also finds 
that VA has secured all available pertinent evidence and 
conducted all appropriate development including obtaining all 
identified and available treatment records.  The record also 
shows that multiple VA examinations have been held to 
ascertain the severity of his disabilities.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held that the applicable statute and regulation provide for 
pre-initial-RO adjudication notice of the VCAA.  It was, 
however, specifically recognized that the United States Court 
of Appeals for Veterans Claims (Court) did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  Here, while notice of 
the VCAA was not provided until after the rating decision, 
the veteran was provided more than adequate time to respond 
and provide pertinent evidence.  Therefore, to decide the 
appeal would not be prejudicial error to the claimant under 
Bernard v. Brown, 4 Vet. App. 384 (1993); Mayfield v. 
Nicholson, 19 Vet. App 103 (2005).

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Increased Rating Claims

The veteran and his representative contend that the 
claimant's psoriatic arthritis of the left thumb, plantar 
fasciitis of the right foot, and patellofemoral syndrome of 
the knees are manifested by symptomatology that warrants the 
assignment of increased ratings.  It is requested that the 
veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2004).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2004), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.



Psoriatic Arthritis of the Left Thumb 
Prior to August 26, 2002

Regarding entitlement to a compensable rating for psoriatic 
arthritis of the left thumb, a June 1994 rating decision 
granted service connection, and rated the disorder as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5009 (other types of arthritis).  

As indicated above, a July 2004 rating decision 
recharacterized the psoriatic arthritis of the left thumb as 
psoriatic arthritis of the left wrist and hand and assigned a 
combined 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5009-5215 (limitation of motion of the 
wrist).

However, the rating schedule provides separate diagnostic 
codes for rating disabilities of the thumb and wrist.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215, 5224, 5228.  
Therefore, it was improper for the RO to recharacterized and 
rate the veteran's left thumb, wrist, and hand disabilities 
as one disability.  See 38 C.F.R. § 4.27.  Accordingly, VA 
must restore the separate noncompensable rating for psoriatic 
arthritis of the left thumb under 38 C.F.R. § 4.71a, 
Diagnostic Code 5009.  As to entitlement to an increased 
rating for psoriatic arthritis of the left wrist and hand 
currently evaluated as 10 percent disabling, as noted above, 
this issue is referred to the RO for appropriate action.

Next, while the criteria for rating thumb disabilities 
changed on August 26, 2002, the veteran has not been provided 
notice of that change in regulations.  See 67 Fed. Reg. 
48784-87 (Jul. 26, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 
5228 (2004); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Nonetheless, under Kuzma v. Principi, 341 F 3d 1327 (Fed. 
Cir. 2003), and the fact that the veteran was provided notice 
of the old criteria for rating disabilities of the thumb, the 
Board may adjudicate this claim as to the period prior to the 
change in law, that is prior to August 26, 2002.

In this regard, Diagnostic Code 5009 provides that other 
types of arthritis are to be rated as rheumatoid arthritis 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a.  Diagnostic 
Code 5002 provides, in relevant part, that residuals of 
rheumatoid arthritis, such as limitation of motion or 
ankylosis, favorable or unfavorable, are to be rated under 
the appropriate diagnostic codes for the specific joints 
involved.  Id.  Diagnostic Code 5002 also provides a 10 
percent rating where the limitation of motion of the specific 
joint or joints involved is noncompensable under the code 
provided the limitation of motion is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

Under the old criteria for rating thumb disabilities, 
Diagnostic Code 5224 provided a 10 percent rating for 
favorable ankylosis of the minor or major thumb and a 20 
percent rating for unfavorable ankylosis of the minor or 
major thumb.  38 C.F.R. § 4.71a (2003).

As to Diagnostic Code 5224, the record prior to August 26, 
2002, does not include a diagnosis of ankylosis of the left 
thumb.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In the absence 
of ankylosis, the Board may not rate his service-connected 
left thumb disability as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, a compensable rating 
is not warranted for the veteran's service-connected 
psoriatic arthritis of the left thumb under Diagnostic Code 
5224 for the period prior to August 26, 2002.  38 C.F.R. 
§ 4.71a.

As to Diagnostic Code 5002 and limitation of motion of the 
left thumb objectively confirmed by swelling, muscle spasm, 
or satisfactory evidence of painful motion, the Board notes 
that no swelling or deformity was present when examined by VA 
in August 1998 despite the veteran's complaints of pain, 
soreness, and tenderness.  Moreover, the examination itself 
revealed normal findings and normal grip, grasp, function, 
use of the hand, strength, and dexterity.  

Likewise, at the July 2002 VA examination, while the veteran 
complained of multiple joint pain, he also reported that his 
symptoms were in remission and he only had flare-up of joint 
pain five to six times a year.  On examination, first 
metacarpal motion was symmetrical bilaterally.  No other 
findings, positive or negative, were made as to the left 
thumb except to note that joint examination was basically 
normal and that the claimant did not exhibit any weakened 
movement, excess fatigability, or loss of coordination.  

In the November 2002 addendum to the July 2002 VA 
examination, the examiner noted that it was unusual that a 
diagnosis of psoriatic arthritis of the left thumb was made 
despite the fact that there were no x-ray changes to the 
joint.  The examiner opined that the ganglion cyst that the 
veteran had removed from his wrist was not related to his 
psoriatic arthritis.  It was also opined that the veteran did 
not exhibit any clinical evidence or radiological evidence of 
psoriatic arthritis or any other of the inflammatory 
arthritides of any joint including the left thumb.  It was 
thereafter opined that examination revealed that the range of 
motion of the left thumb was similar to his right thumb and 
therefore within normal limits.  Left hand grip strength was 
slightly weak at 4/5 compared to 5/5 on the right.

Moreover, while the voluminous VA and/or private treatment 
records show the veteran's periodic complaints and/or 
treatment for left hand pain, they are also negative for 
objective evidence of left thumb swelling, muscle spasm, or 
other objective evidence of painful motion.

Consequently, a compensable rating is not warranted for the 
veteran's service-connected psoriatic arthritis of the left 
thumb under Diagnostic Code 5002 for the period prior to 
August 26, 2002.  38 C.F.R. § 4.71a.

Plantar Fasciitis of the Right Foot

In a January 1999 rating decision a 10 percent disability 
rating was assigned for plantar fasciitis of the right foot 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5299 - 5284 (foot 
injuries). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 20 percent 
rating is warranted for a "[m]oderately severe" foot injury 
and a 30 percent rating for "severe" foot injury.

The term "moderately severe" as used in Diagnostic 
Code 5284 is not defined by regulation.  However, the overall 
regulatory scheme relating to the feet and toes contemplates 
20 percent ratings in cases where problems include such 
difficulties as dorsiflexion of all toes unilaterally and 
marked tenderness under the metatarsal heads.  See e.g., 38 
C.F.R. § 4.71a, Diagnostic Code 5278 (no more than 10 percent 
is warranted even if the great toe is dorsiflexed).  A 20 
percent rating may also be assigned when there is moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5283.  
However, the record is against finding that the veteran's 
right foot disorder approximates such a degree of severity.

The voluminous VA and private treatment records show the 
veteran's periodic complaints and/or treatment for right foot 
pain sometimes diagnosed as plantar fasciitis.  These records 
also show the veteran being treated with medication, 
orthotics, and injections into the foot.  While these records 
sometimes noted tenderness to palpation and some swelling, 
they were negative for heat, erythema, or limitation of 
motion.  Indeed, in August 1999, Patrick Riccardi, M.D., 
while noting tenderness of the forefoot opined that the 
appellant's "symptoms seem certainly disproportionate to his 
physical findings."

At the VA foot examination in August 1998, the veteran 
complained of pain, soreness, tenderness, and/or swelling in 
the toes, mid foot, heels, and ankle.  As to treatment, the 
veteran reported receiving steroid injections and wearing 
orthotics.  He also complained of having problems with 
standing and walking activities.  On examination, the veteran 
could ambulate.  On palpation, he had pain, soreness, and 
tenderness over the plantar surface of the feet, the mid 
foot, and the toes.  However, he did not have any swelling or 
deformity.  The diagnosis was plantar fasciitis.  

The veteran was seen by a VA podiatrist in September 1998, 
and he requested a heel injection.  Physical examination 
revealed, in pertinent part, a finding of arthritic changes 
and spurring in the midfoot.  Muscle strength was 5/5.  The 
assessment was plantar fasciitis.  An injection was provided.

In August 1999, a VA podiatrist opined that the veteran 
suffered from bilateral ankle equinus, and an anterior leg 
compartment syndrome which were aggravated by psoriatic 
arthritis.

At the subsequent July 2002 VA examination, the veteran 
complained of foot pain with walking in excess of 10 or 15 
minutes and standing in excess of 30 minutes.  He also 
reported that he wore orthotics.  On examination, he walked 
without a limp.  He had pain on palpation of the medial 
aspect of the right heel, and pain with passive motion of the 
forefoot.  It was thereafter opined that joint examination 
was normal and that the claimant had not exhibited any 
weakened movements, excess fatigability, or loss of 
coordination during examination.

In the November 2002 addendum to the July 2002 VA 
examination, it was opined that foot x-rays do not show any 
gross destruction of the metatarsophalangeal joint or even 
minor destruction and the deformity of the joint is so 
minimal that only the "most aggressive and hungry foot 
surgeon" would diagnose a hallux valgus.  

At a February 2004 VA examination, the veteran continued to 
complain of right foot pain.  On examination, forefoot 
adduction and abduction were 20 degrees and 10 degrees 
without any pain.  Metatarsal phalangeal joint flexion and 
extension was 35 degrees and 65 degrees.  Motion of the 
lesser toes was normal.  His gait was normal.  He had no 
functional limitation on standing and walking.  He had no 
unusual foot wear pattern.  There was no ankylosis.  Foot x-
rays did not show dislocation or psoriatic arthritis.  It was 
opined that the veteran's diagnoses included plantar 
fasciitis but not psoriatic arthritis.  

Lastly, in the March 2004 addendum to the February 2004 VA 
examination, it was noted that the veteran was unchanged 
since his February 2004 examination. 

Given the above, the Board finds that, while the term 
"moderately severe" is not defined by regulation, when 
compared with other comparable ratings for the feet, this 
term must be understood to require greater difficulties than 
those objectively demonstrated by the veteran.  As suggested 
by the reference to other Diagnostic Codes, the veteran's 
difficulties are not tantamount to more than moderate 
impairment, even when pain and swelling are considered.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.

Accordingly, the 10 percent rating currently assigned more 
than adequately compensates his current symptoms and 
"moderate" disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Patellofemoral Syndrome of the Right and Left Knee

A July 1995 rating decision implemented a June 1995 Board 
decision by granting 10 percent disability ratings for 
patellofemoral syndrome of the right and left knee under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257 (recurrent 
subluxation or lateral instability of the knee).  A July 2004 
rating decision confirmed and continued the 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of 
extension).  

Under Diagnostic Code 5257, impairment of the knee, including 
recurrent subluxation or lateral instability, will be rated 
as 10 percent disabling when slight, 20 percent disabling 
when moderate, and 30 percent disabling when severe.  
38 C.F.R. § 4.71a.

Given the disability evaluation assigned knee disabilities, 
potentially applicable Diagnostic Codes provide ratings as 
follows.  If flexion of the knee is limited to 45 degrees a 
10 percent rating is in order.  If flexion of the knee is 
limited to 30 degrees a 20 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

If extension of the knee is limited to 10 degrees a 10 
percent rating is in order.  If extension of the knee is 
limited to 15 degrees a 20 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5261

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260, and a 
compensable limitation of extension under Diagnostic 
Code 5261 provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04 
(September 17, 2004); 69 Fed. Reg. 59990 (2004).  The basis 
for the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

Initially, the Board notes that the voluminous VA and/or 
private treatment records show the veteran's periodic 
complaints and/or treatment for knee pain.  However, when 
examined by VA in January 2003, objectively confirmed adverse 
symptomatology was limited to crepitus and range of motion 
was normal.   

At the July 2002 VA examination, while the veteran complained 
of multiple joint pain, he also reported that his symptoms 
were in remission and he only had flare-up of joint pain five 
to six times a year.  He did complain of knee pain with 
climbing stairs.  On examination, he walked without a limp.  
Stability was good.  Range of motion studies showed, 
bilaterally, flexion to 125 degrees and full extension to 0 
degrees.  There was no effusion, deformity, or synovial 
thickening of either knee.  There was minimal crepitus.  It 
was opined that the knee examination was normal.  Thereafter, 
it was opined that joint examination was normal and that the 
claimant had not exhibited any weakened movements, excess 
fatigability, or loss of coordination during examination.

In the November 2002 addendum to the July 2002 VA 
examination, the examiner opined that knee x-rays over the 
last 10 years were negative except for "some minimal 
spurring of a tibial spine of his knee."  It was once again 
opined that the veteran's knees were completely normal and 
within normal limits without any evidence of ligament 
instability or patella subluxation or instability.  It was 
also opined that, while current x-rays showed very minimal 
degenerative changes, joint motion was perfectly normal 
bilaterally with no effusion or deformity and only minimal 
crepitus.  It was opined that at the time of the examination 
the veteran walked without a limp and did not exhibit any 
evidence of fatigability. 

At a February 2004 VA examination the veteran complained of 
knee pain.  He denied having problems with knee heat, 
redness, instability, locking, fatigability, lack of 
endurance, flare-ups, or pain on repetitive movement.  He 
characterized his pain as mild to moderate but chronic.  On 
examination neither knee demonstrated instability, crepitus, 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, nor guarding.  The knees flexed to 130 
degrees without any pain.  McMurray and drawer tests were 
negative.  His gait was normal.  Knee x-rays were normal.  It 
was opined that the veteran had essentially normal range of 
movement and normal x-rays of the knees.

Lastly, in the March 2004 addendum to the February 2004 VA 
examination, it was noted that the veteran was unchanged 
since his February 2004 examination.

As to Diagnostic Code 5257, no physician has ever 
specifically opined that either of the veteran's knees was 
unstable.  Hence, no physician has ever found moderate 
instability.  In fact, VA examiners were uniform in reporting 
that the veteran did not have any knee instability.  
Therefore, because there is no evidence in the record that 
suggests more than "slight" subluxation or instability in 
the knees, an increased rating for the knees is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

As to Diagnostic Codes 5260 and 5261, range of motion studies 
showed knee range of motion, at its worse, was from 0 to 125 
degrees.  (Full range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2004))  

Therefore, because knee flexion was not limited to 30 degrees 
and extension was not limited to 15 degrees, a higher 
evaluation is not warranted under these Diagnostic Codes 
based on the objective clinical findings of loss of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
in his knees equate to the criteria for a 20 percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, or 
separate compensable ratings under these same Diagnostic 
Codes.

Specifically, while the veteran complained of pain in his 
knees and while some VA examiners noted crepitus, not one VA 
examiner noted objective evidence of knee swelling, 
tenderness, heat, etc.  38 C.F.R. §§ 4.40, 4.45.  Likewise, 
not only did all the VA examiners report that the veteran's 
gait was normal and/or he did not have a limp, in the July 
2002 VA examination, and in the November 2002 addendum to 
that examination, it was opined that joint examination was 
normal and that the claimant did not exhibit weakened 
movement, excess fatigability, or loss of coordination during 
examination.  Furthermore, the February 2004 VA examiner 
opined that the 130 degrees of flexion was the veteran's pain 
free range of motion.

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need significant loss of motion to warrant a 
higher evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261 or separate compensable ratings under these same 
Diagnostic Codes.  As reflected above, such is not present.  
Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that his adverse symptomatology 
does not equate to the criteria for either a higher or a 
separate evaluation under Diagnostic Code 5260 and/or 
Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 
4.71a; DeLuca.  

In light of the foregoing the appeal is denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his 
private and VA physicians, and his personal hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements, as well as those of his representative, 
addressing the severity of the claimant's disabilities are 
not probative evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

The Board lacks jurisdiction to review a March 1999 rating 
decision that denied entitlement to compensation under 38 
U.S.C.A. § 1151 for a dental disability purportedly caused by 
Veterans Administration provided treatment.

Prior to August 26, 2002, a compensable rating for psoriatic 
arthritis of the left thumb is denied.

Entitlement to an increased rating for plantar fasciitis of 
the right foot is denied.

Entitlement to an increased rating for patellofemoral 
syndrome of the right knee is denied.

Entitlement to an increased rating for patellofemoral 
syndrome of the left knee is denied.


REMAND

As to entitlement to a compensable rating for psoriatic 
arthritis of the left thumb since August 26, 2002, another 
remand is required because the veteran has not been provided 
notice of that change in regulations for rating thumb 
disabilities or a VA examination that takes into account the 
new rating criteria as well as his complaints of pain.  See 
38 C.F.R. §§ 4.71a, 19.31, Diagnostic Codes 5224, 5228 
(2004); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Therefore, this issue is REMANDED for the following:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.  The claims folders are to 
be provided to the physician for review 
in conjunction with the examinations.  
All indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheets for rating thumb 
disabilities, the examiner is to provide 
a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of any disability.  The 
examiner must address the  degree, if 
any, that the veteran's left thumb motion 
is objectively limited by pain, flare-
ups, etc . . .

2.  The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  The RO is advised that they are 
to make a determination based on the new 
criteria for rating thumb disabilities as 
well as any further changes in the VCAA 
and any other applicable legal precedent.  
In readjudicating the claim, the RO 
should be mindful of the Court's holding 
in Kuzma.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

3.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


